Citation Nr: 0429590	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals, left knee injury, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk







INTRODUCTION

The veteran served on active duty from March 1948 to February 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

It is unclear from the record whether the veteran is raising 
the issue of service connection for rib injuries on a 
secondary basis.  This matter is referred to the RO for 
clarification.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that the veteran's statements and the current 
medical evidence raise the issues of service connection for 
arthritis and a Baker's cyst of the left knee.  The Board 
further finds that these issues are intertwined with the 
issue in appellate status and must be adjudicated by the RO.  
See Harris v. Derwinski, 1 Vet. App 180, 183 (1991)

The veteran has indicated that his left knee gave way and 
caused him to fall injuring his ribs.  He indicated that he 
received medical treatment.  The Board is of the opinion that 
these records should be obtained.  The Board is also of the 
opinion that a current examination is warranted.  

Accordingly, this case is REMANDED for the following actions:

The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his left knee disorders 
covering the period from 2000 to the 
present which have not been previously 
submitted, to include the medical records 
pertaining the rib injuries resulting 
from his left knee giving out. 

2.  The RO should request the VA medical 
facility in Durham, North Carolina to 
furnish copies of any medical records 
pertaining to treatment for his left knee 
from April 2003 to the present.  

3.  The RO is requested schedule the 
veteran for an examination by an 
orthopedist to determine the nature, 
severity, and etiology of the arthritis 
and a Baker's cyst of the left knee and 
the severity of the service connect left 
knee disability.  The veteran's claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All tests deemed 
necessary should be performed. 

The examiner is requested to obtain a 
detailed occupational history.  It is 
requested that the examination include 
range of motion testing. The examiner is 
also requested to include the degrees of 
normal range of motion of the knee.  The 
examiner should comment of the presence 
and severity of any instability and/or 
subluxation.  The examiner is requested 
to ascertain from the veteran the 
severity of his left knee pain

Additionally, the orthopedist should be 
requested to determine whether the left 
knee disorder exhibit weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.

Following the examination, the examiner 
should provide opinion as to whether the 
service connected left knee disability 
caused or aggravates the arthritis and/or 
Baker's cyst of the left knee?  See Allen 
v. Brown, 7 Vet. App. 430 (1995). A 
complete rational for any opinion 
expressed should be included in the 
report.

4.  Thereafter, it is requested that the 
RO adjudicate the issue of entitlement to 
service connection for arthritis and a 
Baker's cyst of the left knee.  If the 
claim is denied, the RO should provide to 
the veteran notification of that denial 
and the veteran's appellate rights.  The 
RO is informed that this issue is not 
before the Board for appellate 
consideration until timely perfected.

5.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




